UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 15-2336


KIMBERLY A. TUCKER,

                Plaintiff - Appellant,

          v.

SCHOOL BOARD OF THE CITY OF VIRGINIA BEACH,

                Defendant – Appellee,

          and

DR. PATTI JENKINS (individually); MAYNARD MASSEY; VALERIE
WILLIAMS; JAMES MERRILL, Superintendent; BRENDA HARRIS,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00530-RBS-LRL)


Submitted:   February 25, 2016                Decided:    February 29, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kimberly Tucker, Appellant Pro Se.       Ann Katherine Sullivan,
SULLIVAN LAW GROUP, PLC, Norfolk, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Kimberly     A.    Tucker     appeals        from    the     district     court’s

judgment      entered      after     the       district      court      rejected      the

magistrate judge’s recommendation and granted the School Board

of   the   City   of    Virginia     Beach’s       summary       judgment    motion    on

Tucker’s      employment       discrimination        and     retaliation       claims,

brought pursuant to the Rehabilitation Act of 1973, as amended,

29   U.S.C.A.     §§ 701      to   796l    (West    2008     &    Supp.     2015);    the

Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to

12213 (2012); Title VI of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000d to 2000d-7 (2012); and Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2012).       Tucker has also filed an application to proceed in

forma pauperis, as well as a motion to file attachments to her

informal brief.

      We have reviewed the record and find no reversible error.

Accordingly, although we grant Tucker’s application to proceed

in forma pauperis, we deny Tucker’s motion to file attachments

to her informal brief and affirm the district court’s judgment.

See Tucker v. School Bd. VA Beach, No. 2:13-cv-00530-RBS-LRL

(E.D.   Va.    Sept.    30,    2015).      We    dispense        with   oral   argument

because the facts and legal contentions are adequately presented




                                           3
in the materials before this court and argument would not aid

the decisional process.



                                                     AFFIRMED




                              4